Citation Nr: 1112655	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  00-03 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

 1.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability.  

 2.  Entitlement to a rating in excess of 10 percent for a left knee disability.  

 3.  Entitlement to an initial compensable rating and a rating in excess of 10 percent from January 15, 2004, forward, for a left ankle disability.  

 4.  Entitlement to an initial rating in excess of 10 percent for a left hip disability.  

 5.  Whether there is new and material evidence to reopen and grant a claim for service connection for postoperative umbilical hernia.  

 6.  Entitlement to service connection for hypertension.

 7.  Entitlement to service connection for reduced visual acuity.  

8.  Entitlement to service connection for a right shoulder disorder.  

 9.  Entitlement to service connection for a bilateral foot calluses.  

10.  Entitlement to service connection for a positive tuberculosis (TB) tine test result.  

11.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to November 1997.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing before the undersigned Acting Veterans Law Judge was held in August 2007.  The hearing transcript has been associated with the claims file.

The issues of service connection for postoperative umbilical hernia, having been opened herein, hypertension, reduced visual acuity, a right shoulder disorder, and bilateral foot calluses are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues of entitlement to a total disability rating for individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested by ankylosis, at least six weeks of incapacitating episodes of intervertebral disc syndrome each year, or neurological deficit.  

2.  The Veteran's left knee disability is not manifested by limitation of extension, limitation of flexion to fewer than 130 degrees, ankylosis, impairment of the tibia and fibula, or genu recurvatum, but it does result in slight instability.  

3.  Prior to January 15, 2004, the Veteran's left ankle disability is not manifested by ankylosis, malunion, or moderate limitation of motion, and from January 15, 2004, forward, the Veteran's left ankle disability is not manifested by ankylosis, malunion, or marked limitation of motion.  

4.  The Veteran's left hip disability is not manifested by ankylosis, limitation of abduction to 10 degrees, limitation of flexion to 30 degrees, or malunion of the femur or flail joint.  

5.  A claim of service connection for postoperative umbilical hernia was denied in August 1999.  The decision was not appealed.  Evidence presented since the August 1999 decision raises a reasonable possibility of substantiating the claim of service connection.

6.  The Veteran has never been diagnosed with TB, and he does not have a current pulmonary disorder.  

7.  The Veteran does not have a right ankle disorder  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2009).

2.  The criteria for a separate 10 percent rating, but no higher, for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5257 (2010).  

3.  The criteria for a rating in excess of 10 percent for limitation of motion of the left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5260, 5261 (2010).  

4.  The criteria for an initial compensable rating and a rating in excess of 10 percent from January 15, 2004, forward, for a left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5271 (2010).  

5.   The criteria for an initial rating in excess of 10 percent for a left hip disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a DC 5255 (2010).

6.  The August 1999 RO decision denying a claim of service connection for postoperative umbilical hernia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).

7.  New and material evidence sufficient to reopen the claim for service connection for postoperative umbilical hernia has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

8.  The criteria for service connection for a positive TB tine test result have not been met.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 (2010).

9.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With respect to the claims of increased ratings for the lumbar spine and left knee, substantially compliant notice was sent in a May 2008 letter, and the claim was readjudicated in an October 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

With respect to the claims of increased initial ratings for the left ankle and left hip, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claims such that the notice error did not affect the essential fairness of the adjudication now on appeal.  In conjunction with this appeal, substantially compliant notice was sent in a May 2008 letter, and the claims were readjudicated in an October 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

With respect to the application to reopen, as the issue of whether new and material evidence has been submitted has been resolved in the appellant's favor, any error in notice required by Kent is harmless error, and as the underlying claims for benefits have been remanded, analysis of whether VA has satisfied its other duties to duties to notify and assist is not in order. 

With respect to the claims of service connection for the right ankle and tuberculosis, substantially compliant notice was sent in April 2002 and March 2006 letters and the claims were readjudicated in November 2006, May 2007, and October 2010 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA afforded the Veteran multiple examinations for the claims for higher ratings, which are adequate for rating purposes:  the examiners elicited medical histories from the Veteran and conducted the appropriate examination, and the Veteran has not contended that the examinations were inadequate or that his conditions have changed (i.e. worsened) since the 2010 examination was conducted.  The Board acknowledges that it appears that some of the examiners may not have reviewed the claims file.  However, these examiners did elicit medical histories from the Veteran, which were consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As these matters are claims for higher ratings rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that all of the examinations were adequate for rating purposes. 

The Board acknowledges that no VA examination was provided for the claims of service connection.  None was required, however.  Such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met with respect to the service connection issue decided herein, as will be discussed below, a VA examination with nexus opinion is not necessary.  

Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the March 2008 Board decision with respect to the matters adjudicated herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Thus, the Board finds that no further action is needed with regard to the previous remand instructions.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating or a claim for an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the Board will thus consider entitlement to "staged ratings."

Lumbar Spine

A May 2003 VA examination record reflects the Veteran's history of low back pain, for which he used Celebrex and Emirin #3 without any relief.  He indicated that the pain was 10/10 and radiated into both legs.  He also reported a two month history of bladder incontinence and a one-year history of inability to have intercourse.  The Veteran reported that he walked one mile once a week and worked-part time.  Examination revealed normal muscle tone.  There was diminished sensation to pinprick of the left lower leg and both feet.  Tendon reflexes were absent at the right knee and 1/4 at the right ankle, left ankle, and left knee.  Range of motion testing revealed extension to 15 degrees, flexion to 30 degrees, and lateral flexion to 20 degrees bilaterally.  Straight leg raising was positive to 30 degrees bilaterally.  The examiner diagnosed the Veteran with degenerative arthritis and degenerative disc disease (DDD) of the lumbar spine with radiation into the left leg.  The examiner opined that there was moderate disability with progression.  

An August 2003 VA treatment record reflects findings of present, though diminished, sensation in the feet.  

A May 2004 private treatment record reflects findings that the Veteran's neurological system was grossly intact.  A July 2004 private podiatry treatment record reflects that sensation was grossly intact, and muscle strength was 5/5.  A November 2004 private treatment record reflects that the Veteran had normal strength in the quadriceps, hamstrings, and gastrocsoleus muscles.  See 2004 S&W treatment records.  

A June 2004 VA examination record reflects the Veteran's four-to-five month history of a flare-up manifested by increased pain (estimated as 9/10), severe spasm, and increased limitation of function.  He indicated that the flare-up had caused him to transfer to lighter duty at work and estimated that in the last year, he had missed approximately 15 days of work due to pain.  He explained that his back caused him some difficulty with doing heavy work and that his boss had assigned him different types of work where he did not have to lift heavy objects.  The examiner noted that the Veteran walked slowly and appeared to be in pain.  Range of motion testing revealed flexion to 10 degrees, extension to 5 degrees, rotation to 5 degrees bilaterally, and lateral flexion to 5 degrees bilaterally.  The Veteran had positive straight leg signs at approximately 10 degrees bilaterally.  Reflexes in the knees and ankles were absent.  Sensation was diminished to pinprick in the left lateral leg and thigh, and extensor hallux longus muscle strength was weakened bilaterally.  The examiner diagnosed the Veteran with DDD, arthritis, chronic pain, and decreased range of motion.  

An October 2006 VA examination record reflects the Veteran's history of daily radicular low back pain, for which he took 800 milligrams of Motrin three times a day and muscle relaxants as needed.  The Veteran reported that he continued to work and that he was able to drive a car.  He indicated that he only did light work around his home, however, and that due to his fatigue and lack of endurance he had difficulty performing some of his duties at work.  Examination revealed tenderness in the right lower muscular area and some spasm.  Range of motion testing revealed flexion to 30 degrees with pain, extension to 20 degrees with pain, rotation to 25 degrees bilaterally with pain, and lateral flexion to 25 degrees bilaterally with pain.  There was no change in range of motion after repetition due to pain, coordination, fatigue, or loss of endurance.  Reflexes were 1+ in the ankles and knees.  Left extensor hallux longus muscle strength was weak compared to the right.  Straight leg signs were positive at 10 degrees bilaterally.  There was no loss of sensation.  

Subsequent VA treatment records reflect findings of intact "neuro" bilaterally.  See, e.g., February, June, and October 2006 and June 2008 VA treatment records.  Additionally, a July 2007 VA treatment record reflects findings of intact sensation except at the first, third, and fifth metaphalangeal joints, a March 2008 VA treatment record reflects findings that the Veteran could not bend forward greater than 45 degrees, a June 2008 VA treatment record reflects findings of decreased range of motion in sidebending, extension, flexion, and rotation and diminished sensation in the feet, specifically at the first, third, and fifth metaphalangeal joints, and an August 2008 VA treatment record reflex normal sensation in the feet.  

A May 2009 VA examination record reflects the Veteran's history of constant low back pain (9/10), for which he took Vicodin twice a day and Motrin three times a day and used Bio-Freeze and a heating pad.  The Veteran reported that the pain occasionally radiated to the thigh.  He indicated that this "occur[red] every other day, and last[ed] for three weeks at a time."  He reported that he was still working.  He reported that his lumbar spine disability interfered with daily activity, because his symptoms were aggravated by stairs, lifting and folding clothes, standing for six hours or longer, or walking for 30 minutes or longer.  He denied any urinary or fecal incontinence or any incapacitating episodes in the previous year.  He reported that he had called in sick six times in the previous year, for 12 days each time.  He also reported leaving work early on two occasions because of his back pain.  Examination revealed that the neurological system was intact, and the back had normal curvature with no deformity or swelling.  There was light tenderness on palpation at L3-L5.  Range of motion testing revealed flexion to 30 degrees with pain, extension to 10 degrees with pain, and lateral flexion and rotation to 15 degrees with pain bilaterally.  Range of motion testing did not produce any weakness, fatigue, or incoordination, and there was no additional loss of range of motion after repetition.  Straight leg raise was positive at 20 degrees bilaterally.  Deep tendon reflexes were present and equal in the lower extremities.  There was no footdrop or atrophy, and motor strength and sensation were normal.  

A September 2009 VA treatment records reflect normal sensation in the feet.  An October 2009 VA treatment record reflects findings of no tenderness and full range of motion in the back.  A March 2010 VA treatment record reflects finding of no tenderness over the lower spine, straight leg raise to 60 degrees, and full range of motion.  A May 2010 VA treatment record reflects findings of mild tenderness over the paraspinal muscle at the thoracic area and negative straight leg raise. 
	
The Veteran's lumbar spine disability is rated at 40 percent under the General Rating Formula for the Spine (Formula).  The proper rating under the Formula is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See Formula, Note 1.  

The Formula provides a rating in excess of 40 percent for unfavorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension," and due to which, the Veteran at least one of the following: "difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."   38 C.F.R. § 4.71a, Codes 5235-5243, Note (5).  

After review of the evidence, the Board finds that a rating in excess of 40 percent is not warranted at any time during the appellate period under the Formula.  In this case, the record is absent any findings or complaints of ankylosis, and although the evidence documents significant limitation of motion at times, the Veteran's range of motion is not so limited as approximate unfavorable ankylosis.  See DeLuca, 8 Vet. App. at 206.  

The Board has considered whether a separate rating is warranted.  After review of the evidence, however, the Board finds that such a rating is not warranted as the evidence does not suggest the existence of chronic neurological deficit, or any other symptom, which is due to the lumbar spine disability and not already considered in the current rating.  Initially, the Board notes that service connection has been denied for erectile dysfunction in a now final decision.  Thus, the Veteran's histories of erectile dysfunction will not be considered here as a potential basis for a separate rating.  See September 2004 rating decision.  

The Board acknowledges that the record includes a history of urinary incontinence in May 2003 and findings of diminished sensation in May and August 2003, June 2004, July 2007, and June 2008, absent reflexes in May 2003 and June 2004, and diminished extensor hallux longus muscle strength in October 2006.  Initially, the Board notes that the record does not indicate that this history and these findings were manifestations of the lumbar spine disability.  However, even assuming these were associated with the lumbar spine disability, a separate rating is not merited based on them because the evidence does not suggest that the Veteran has a chronic, objective neurological impairment: with the exception of the aforementioned history and findings, the evidence consistently reflects "grossly intact" neurological findings, with no evidence of atrophy or impaired muscle strength and no additional history of incontinence.  Thus, the Board finds a higher rating is not warranted under the Formula.  

A rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome (IDS) is also not warranted.  The Formula for Rating IDS provides a rating in excess of 40 percent for IDS with incapacitating episodes having a total duration of at least 6 weeks in the previous 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, a higher rating is not warranted under this formula as the evidence does not document any "incapacitating episodes."  The Board acknowledges that the Veteran has reported missing work for extended periods due to his low back disability.  The record contains no evidence, or even allegation, of the requisite doctor-prescribed bedrest, however.  Consequently, a rating in excess of 40 percent is not warranted under the Formula for Rating IDS.  

In sum, the Board finds a schedular rating in excess of 40 percent is not warranted.  The Board has considered whether extraschedular consideration is warranted based on the Veteran's report of missing work and other occupational impairment secondary to his lumbar spine disability.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's low back disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised. The Board acknowledges that the Veteran is no longer employed.  He has not indicated that he retired because of his low back disability, however.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the low back disability.

Left Knee 

The record reflects the Veteran's history of pain, crepitus, occasional giving out, and intermittent swelling in the left knee, with associated difficulty getting up or down from a chair, getting in and out of the bathtub, getting dressed, squatting, kneeling, using stairs, or walking or driving for prolonged periods.  

June 2002 and April and October 2004 VA treatment records reflect findings of normal strength and range of motion in the left lower extremity and completely independent mobility.  The June 2002 record also reflects findings of normal balance while the April and October 2004 records reflect findings that the Veteran maintained a balance position while standing and sitting.  

An August 2004 VA examination record reflects the Veteran's history of swelling in the knee.  He also reported that the knee gave way approximately three times a month and that he used a brace, which helped somewhat.  Examination revealed painful range of motion from 0 to 130 degrees with no additional limitation during flare-ups or following repetition.  There was medial and lateral tenderness and slight crepitus with flexion but no laxity, instability, or fluid.  The examiner diagnosed the Veteran with degenerative joint disease and assessed it as moderate disability with progression.  

An October 2004 private treatment record reflects the Veteran's history of worsening left knee pain with associated swelling and warmth.  Examination revealed a puffy appearance.  The knee was somewhat tender to palpation, particularly medially, but the examiner detected no fluid.  Range of motion was normal, but accompanied by pain at the extremes.  The knee was stable, but the Veteran was noted to dislike manipulation and examination because of pain.  A November 2004 private treatment record reflects that the Veteran walked with an antalgic limp and a slow-paced gait.  Examination revealed 2+ effusion.  The examiner estimated that the Veteran had a five degree flexure contracture and that the Veteran could flex to 130 degrees.  Ligamentous examination was normal, sensation was intact, and muscle strength seemed normal.  There was exquisite tenderness over the medial joint line and pain with McMurray's maneuver medially.  There was a little crepitus with patellar compression range of motion of the knee.  After review of X-ray images, the examiner diagnosed the Veteran with early degenerative joint disease.  The examiner added that the Veteran might have a meniscal tear or some sort of mechanical abnormality causing the swelling.  See Scott & White records.  

A  December 2004 VA treatment record reflects the Veteran's history of increased pain and fluid in the knees.  He also reported that the knees popped and were unstable, resulting in falls.  Examination revealed that range of motion was restricted due to fluid.  The Veteran was assessed with bilateral unstable knee and degenerative joint disease with fluid.  

A June 2008 VA treatment record reflects that drawer tests were negative but a valgus/vargus stress test was mildly positive.  

A May 2009 VA examination record reflects the Veteran's history of constant pain (approximately 8/10) and occasional swelling, which was aggravated by prolonged walking (45 minutes or longer) or standing (30 minutes or longer).  The Veteran indicated that he wore a brace every day which helped.  He denied additional limitation with flare-ups.  He reported that the disability impaired his occupational functioning because his job required standing and walking.  Examination revealed no deformity, swelling, or palpable tenderness.  He had full extension without pain.  Flexion was to 130 degrees with pain.  There was no laxity or instability, and McMurray's and Lachman's tests were negative.  Active range of motion did not produce any weakness, fatigue, or incoordination, and there was no additional loss of motion after repetition.  Gait was normal.   

A May 2009 VA treatment record reflects that the Veteran was ambulatory and moved "all extremities well."  An October 2009 VA treatment record reflects findings of no effusion and normal range of motion in the knees.  There was crepitus in the left knee.  A March 2010 VA treatment record reflects that the left knee was stable with no swelling or tenderness and normal range of motion.  A May 2010 VA treatment record reflects the Veteran's negative history as to falls in the previous 12 months or changes in walking or balance.  

The Veteran's left knee disability is rated at 10 percent under DC 5260 for limitation of flexion.  DC 5260 provides a 10 percent rating for flexion limited to 45 degrees and a 20 percent rating for flexion limited to 30 degrees.  The evidence indicates that the Veteran can flex to at least 130 degrees, and objective testing of range of motion revealed no fatigue, weakness, lack of endurance, incoordination, or decreased range of motion after repetition.  In this case, even after consideration of pain on motion, the Veteran's range of motion is too significant to warrant a higher rating under DC 5260, and the Board notes that the current 10 percent rating was assessed after consideration of crepitus and pain upon movement in accordance with DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  See also 38 C.F.R. §§ 4.40; 4.45.  Consequently, a rating in excess of 10 percent is not warranted under DC 5260.  

The Board has considered whether a separate rating is available for either limitation of extension or instability.  See VAOPGCPREC 23-97; VAOGCPREC 9-2004.  DC 5261, which rates limitation of extension, provides a 10 percent rating for extension limited to 10 degrees, and DC 5257, which rates instability, provides a 10 percent rating for slight instability or recurrent subluxation.  In this case, the Veteran is consistently able to fully extend.  Thus, a separate rating is not warranted under DC 5261.  A separate rating of 10 percent is warranted under DC 5257, however:  although the evidence generally reflects findings of no laxity or instability, the Board finds the October/November 2004 findings of pain on manipulation and June 2008 "mildly positive" finding on the valgus/vargus stress test, in conjunction with the Veteran's histories of occasional giving way, suggests the existence of slight instability.  

The Board has also considered whether a higher rating is warranted under alternate diagnostic criteria but finds no such rating is merited.  There is no evidence suggestive of ankylosis or malunion of the tibia and fibula and no definitive evidence of cartilage abnormality.  The Board acknowledges that the November 2004 private treatment record suggests the existence of a partial dislocation of the meniscus and that the evidence includes findings and histories of effusion and pain.  The November 2004 finding is not corroborated by subsequent evidence, however, and the evidence suggests the effusion is unrelated to the Veteran's left knee disorder per se.  Furthermore, the record does not include histories of "locking."  However, even assuming the Veteran does have a cartilage dislocation which is manifested by pain and effusion and locking, such impairment already is contemplated by the 10 percent rating for limitation of flexion due to pain and effusion and the 10 percent rating for slight instability.  See 38 C.F.R. § 4.14 (2010) (rule against pyramiding prohibits evaluation of same manifestations under various diagnoses).  Thus, a higher rating is not warranted under an alternate diagnostic code.  

The Board has also considered whether extraschedular consideration is warranted based on the Veteran's history of occupational impairment secondary to his left knee disability.  The discussion above reflects that the symptoms of the Veteran's left knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain, instability, and limitation of motion, and the effects of pain, instability, and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's left knee disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

Finally, the Board has considered whether an inferred claim for a TDIU under Rice has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not indicated that he retired because of his left knee disability, however.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the left knee disability.

Left Ankle

A June 1997 VA examination record reflects the Veteran's history of stiffness and pain in the left ankle with associated limitation of motion.  Examination revealed "some slight" limitation of motion in the left ankle joint which was not accompanied by pain.  X-ray images were normal.  The examiner noted that the ankle had normal position and motility.  

An August 2001 VA treatment record reflects the Veteran's history of swelling in the left ankle.  Examination revealed steady gait.  January, May, and June 2002 VA treatment records reflect findings of normal strength and range of motion in the left lower extremities.  

A January 2004 VA examination record reflects the Veteran's history and swelling in the ankle with activities and while working and occasional lateral instability.  He denied the use of a brace.  Examination revealed that gait was slow but normal without limp or ambulatory aids.  There was no swelling.  There was no tenderness over the mortise or the medial portion of the ankle but there was tenderness inferior and anterior to the lateral malleolus.  There seemed to be slight lateral laxity when the ankle was put under stress.  Range of motion testing revealed dorsiflexion to 0 degrees, plantarflexion to 50 degrees, inversion to 30 degrees, and eversion to 20 degrees.  Motor strength was full.  X-ray images were normal.  The examiner diagnosed the Veteran with history of fracture and sprains with current pain, intermittent swelling, and intermittent instability.  

An October 2004 VA treatment record reflects findings of normal strength and range of motion in the left lower extremity and completely independent mobility. 

A July 2006 VA examination record reflects the Veteran's history of constant pain and periodic swelling in the left ankle.  The Veteran stated that walking aggravated the pain.  He denied excess fatigability, incoordination, lack of endurance, or increased limitations with flare-ups or after repetition.  Examination revealed no edema or tenderness on compression of the malleoli.  He could plantarflex 50 degrees, dorsiflex 10 degrees, invert 20 degrees, and evert 20 degrees, all without pain.  Range of motion did not change after repetition.  

An October 2006 VA treatment record reflects that muscle strength was full with inversion, eversion, dorsiflexion, and plantarflexion.  Range of motion testing revealed eight to ten degrees of dorsiflexion.  

At the August 2007 hearing, the Veteran testified that he had daily ankle swelling and pain.  

A May 2009 VA examination record reflects the Veteran's history of constant pain in the ankle and occasional swelling.  The Veteran reported that his left ankle disability did not bother his occupation or interfere with daily activities and he denied any additional limitation with flare-ups.  Examination revealed no deformity or swelling.  There was tenderness at the lateral malleolus.  Range of motion testing revealed dorsiflexion to 10 degrees with pain, and plantarflexion to 40 degrees with pain.  Range of motion did not produce any weakness, fatigue, or incoordination, and there was no additional loss of range of motion after repetition.  

Prior to January 15, 2004, the Veteran's left ankle disability is rated as noncompensable under DC 5271.  The rating criteria for the ankle provide compensable ratings for ankylosis (DC 5270 and 5272), malunion of the os calcis or astragalus (DC 5273), and range of motion that is at least moderately limited (DC 5271).  Normal range of motion is 20 degrees dorsiflexion and 45 degrees plantar flexion.  After review of the evidence, and consideration of the DeLuca factors and 38 C.F.R. §§ 4.40; 4.45, the Board finds a compensable rating is not merited at any time prior to January 15, 2004, because the evidence does not suggest that the Veteran has ankylosis, malunion, or moderate limitation of motion.  The Board acknowledges that the 1997 VA examination record reveals a finding of limitation of motion.  This limitation was characterized as "slight," however, and based on the same examiner's finding of normal motility in the ankle and the subsequent findings of normal range of motion, the Board finds that the left ankle symptomatology does not approximate moderate limitation of motion during this period.  

From January 15, 2004, forward, the Veteran's left ankle disability is rated at 10 percent for moderate limitation of motion based on objective evidence of a worsening of the Veteran's left ankle disability as of that date.  The rating criteria provide ratings in excess of 10 percent for ankylosis, malunion of the os calcis or astragalus, and marked limitation of motion.  After review of the evidence, and consideration of the DeLuca factors and 38 C.F.R. §§ 4.40; 4.45, the Board finds a higher rating is not merited at any time during this period.  Initially, the Board notes that the evidence does not suggest that the Veteran has malunion or ankylosis.  Furthermore, even after consideration of the Veteran's limitation of motion and pain, the Veteran's range of motion is not "markedly" limited.  The evidence documents that the Veteran is consistently able to plantarflex to at least 40 degrees and he has significant range of eversion and inversion.  The Board acknowledges that a VA examiner determined that the Veteran had 0 degrees of dorsiflexion in January 2004.  The subsequent medical records consistently reflect dorsiflexion to at least approximately 8 to 10 degrees, however, even after repetition, and in the absence of limitation of plantarflexion, the Board finds the Veteran's limitation of dorsiflexion is too significant to approximate "marked" limitation of motion of the ankle as a whole.  In sum, the Board finds that a compensable rating is not warranted prior to January 15, 2004, and a rating in excess of 10 percent is not warranted from January 15, 2004, forward; thus, the claim must be denied.  

The Board has considered whether extraschedular consideration is warranted based on the Veteran's occupational impairment.  In this case, the Board finds the effects of the Veteran's left ankle disability have been fully considered and are contemplated in the rating schedule.  The competent medical evidence of record shows that his disability is primarily manifested by pain, instability, and limitation of motion, and the effects of pain, instability, and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

The Board has also considered whether an inferred claim for a TDIU under Rice has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not indicated that he retired because of his left ankle disability, however.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the left ankle disability.

Left Hip

A June 1997 VA examination record reflects the Veteran's history of pain in the left hip and proximal femur.  X-ray images of the left femur were normal.  The examiner diagnosed the Veteran with painful left hip secondary to the low back disorder.  

January 1998 X-ray images of the left femur were unremarkable.  See January 1998 VA X-ray report.  January, May, and June 2002 VA treatment records reflect findings of normal strength and range of motion in the left lower extremities.  The Veteran was diagnosed the Veteran with left hip pain which was believed to radiate from the back.  The examiner noted that the history and physical examination did not indicate any intrinsic hip problem and that X-ray images were normal.  

A January 2004 VA examination record reflects the Veteran's history of pain in the upper outer portion of the buttocks which he believed was referred from the lumbar spine disability.  The Veteran reported that he had some limitation of how far he could walk because of back and hip pain.  Examination revealed that gait was slow but normal without limp or ambulatory aids.  There was no tenderness about the hip; the only tenderness was found in the upper outer portion of the buttocks.  Range of motion testing revealed external rotation to 45 degrees, internal rotation to 20 degrees, abduction to 50 degrees, and adduction to 20 degrees.  Flexion of 90 degrees was limited by an increase in back pain. 

A July 2006 VA examination record reflects the Veteran's history of daily left hip pain, which onset in the morning and continued until his workday ended.  The Veteran reported increased pain, particularly with walking 200 yards or further, but denied increased limitation with flare-ups or repetitive motion, fatigability, or lack of endurance.  Examination revealed no tenderness on compression.  Range of motion testing revealed flexion to 40 degrees, abduction to 20 degrees, adduction to 20 degrees, and 10 degrees of extension, all with complaints of pain.  There was no change in range of motion after repetition.  X-ray images revealed normal left hip joint space, unchanged from January 2004, and dense sclerotic focus in the proximal left femur below trochanters, which was of undetermined chronicity and etiology.  The X-ray report notes that the upper edge of the lesion was probably visible in 2004.    

At the August 2007 hearing, the Veteran testified that he had had daily left hip pain, stiffness, and giving out for the previous two years.  He indicated that before that time, the pain was occasional.  He also testified that his left hip disability caused occupational impairment because he had to rest periodically after walking distances or moving equipment.  

A May 2009 VA examination record reflects the Veteran's history of constant left hip pain, which was aggravated by walking for 30 minutes or longer or standing for six hours or longer.  He denied additional limitation with flare-ups.  He reported that his left hip disability resulted in occupational impairment because his job required him to stand and walk for prolonged periods and interfered with daily activities, particularly prolonged walking and standing.  Examination revealed no deformity swelling, or palpable tenderness.  Range of motion testing revealed flexion to 60 degrees, extension to 10 degrees with pain, abduction to 20 degrees with pain, adduction to 20 degrees with pain, external rotation to 35 degrees, and internal rotation to 30 degrees with pain.  Range of motion did not produce weakness, fatigue, or incoordination, and there was no additional loss of range of motion after repetition.  

The Veteran's left hip disability is rated at 10 percent for painful range of motion that is otherwise noncompensable.  See April 2005 rating decision.  The rating criteria provide a higher rating for flail joint of the hip (DC 5254), malunion of the femur with moderate hip disability (DC 5255), limitation of abduction with motion lost beyond 10 degrees (DC 5253), flexion limited to 30 degrees (DC 5252); and ankylosis (DC 5250).  

Based on a review of the record, the Board finds that a schedular rating in excess of 10 percent is not warranted for the Veteran's left hip disability at any time during the appellate period.  The medical evidence contains no findings of ankylosis, and, although the records indicate that the Veteran has pain on motion and flare-ups resulting in functional impairment, his ranges of abduction and flexion are consistently too significant to approximate ankylosis, limitation of abduction to 10 degrees, or limitation of flexion to 30 degrees, even after consideration of pain and functional impairment.  Additionally, the evidence, particularly the X-ray and MRI records, contains no findings indicative of malunion of the femur or flail joint.   

The Board has also considered whether extraschedular consideration is warranted based on the Veteran's report of occupational impairment secondary to his left hip disability.  The discussion above reflects that the symptoms of the Veteran's left hip disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  The Board finds the effects of the Veteran's low back disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

The Board has also considered whether an inferred claim for a TDIU under Rice has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not indicated that he retired because of his left hip disability, however.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the left hip disability.

New and Material

A claim of service connection for postoperative umbilical hernia was denied in an August 1999 rating decision.  That decision is final based on the evidence then of record.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The August 1999 rating decision denied service connection because there was no evidence of in-service treatment for umbilical hernia and no evidence of a relationship to service.  Evidence considered at the time of this decision included the service medical evidence, which reflect findings of inguinal hernia, and post-service VA medical records which document an assessment of a small umbilical hernia in November 1998 and surgical repair of the hernia in June 1999.  

Evidence received in conjunction with the application to reopen includes statements and testimony from the Veteran in which he indicates that his umbilical hernia onset during service and that he had the symptoms later associated with his umbilical hernia during service.  See, e.g., June 1999 VA treatment record (three-to-four year history of symptomatic umbilical hernia); August 2007 hearing transcript.  These statements are competent evidence of continuity of symptomatology, and the Board finds this evidence is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, the existence of a link between service and the postoperative umbilical hernia; and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Positive TB Tine Test

The service treatment and examination records do not reflect any findings or histories suggestive of TB, to include any positive results on a TB tine test.  

The post-service treatment records reveal that in February 1998, a TB tine test was positive.  See February 1998 VA treatment record.  No diagnosis was rendered, though the Veteran was prescribed anti-TB medication.  Subsequent medical records do not reflect any findings of TB or any other pulmonary disorder.  

As stated above, a current diagnosis is required for service connection to be warranted.  See also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In this case, the evidence does not suggest that the Veteran has ever had TB or has any other chronic pulmonary disorder.  The Board acknowledges that the record includes a positive TB tine test result.  However, a positive TB tine test result is merely a laboratory finding which may or may not be an underlying symptom of a chronic condition, such as active TB.  As such, the positive test result is not a basis for compensation benefits.  The Board also acknowledges that the Veteran contends that he has a chronic pulmonary disorder, manifested by a cough, which is related to the positive TB tine test result.  As a layperson, however, the Veteran is not competent to diagnose himself with a chronic pulmonary disorder and though he (and his spouse) is competent to report a history of a "bad cough," except in circumstances not applicable here, service connection will not be granted for a cough alone; there must be a diagnosed or identifiable underlying malady or condition.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471; Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  Thus, in the absence of evidence of a service-connectable disorder, the claim is denied.   

Right Ankle Disorder

Service treatment and examination records do not report any diagnoses of a right ankle disorder or complaints or findings suggestive of a right ankle disorder.  The post-service medical evidence also does not reflect any diagnosis of a right ankle disorder, though it does reflect a complaint of joint pain in the ankles in May 2000 and a complaint of edema in the ankle in June 2002.  See May 2000 VA treatment record; June 2002 Spencer treatment record.   

Again, a current diagnosis is required for service connection to be warranted.  In this case, the evidence does not contain any competent evidence that the Veteran has a right ankle disorder:  the medical evidence is absent any such diagnosis and the Veteran has not claimed any such diagnosis.  The Board acknowledges that the Veteran has complained of pain and edema in the ankle.  Service connection generally will not be granted for these symptoms alone, however; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez, 13 Vet. App. at 285.  Thus, due to the absence of evidence of a current disability, the claim must be denied.  
	

ORDER

A rating in excess of 40 percent for the Veteran's lumbar spine disability is denied.  

A separate 10 percent rating, but no higher, for left knee instability is granted.    

A rating in excess of 10 percent for limitation of motion of a left knee disability is denied.  

An initial compensable rating and a rating in excess of 10 percent from January 15, 2004, forward, for a left ankle disability is denied.    

An initial rating in excess of 10 percent for a left hip disability is denied.  

New and material evidence has been received; the claim for service connection for a postoperative umbilical hernia is reopened and, to that extent only, the appeal is granted.

The claim for service connection for a positive TB tine test result is denied.  

The claim for service connection for a right ankle disorder is denied.  


REMAND

Further development is needed on the claims of service connection for postoperative umbilical hernia, hypertension, and reduced visual acuity.  In March 2008, the Board remanded these issues, in part, to obtain opinions which were supported by detailed rationale with specific references to the records.  Review of the record indicates that opinions were obtained for all three issues.  However, these opinions are not supported by adequate rationale, or any rationale in the case of the "reduced visual acuity."  The probative value of an opinion is determined by whether it is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board finds that the failure of the examiners to provide an adequate rationale results in a failure to comply with the Board's March 2008 remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, these claims must be remanded for compliance with the March 2008 remand instruction.  

Further development is needed on the claim of service connection for a right shoulder disorder.  Specifically, an opinion is needed to determine whether the Veteran's right shoulder disorder, currently diagnosed as impingement syndrome and degenerative joint disease, onset in service or is causally related to service based on the Veteran's history of right shoulder pain during and since service.  See January 1997 claim; July 1997 VA examination record; August 2007 hearing transcript.  The Board acknowledges that the record already includes a nexus opinion from a VA examiner.  However, this opinion lacks probative value as it is based on a history that is contradicted by the record.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006) (the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion).  Thus, another opinion is needed. 

Finally, further development is needed on the claim of service connection for bilateral foot calluses.  Specifically, a VA examination with opinion is needed to determine whether the bilateral foot calluses are a chronic condition that onset in service or is causally related to service or a service-connected disability based on the evidence of in-service treatment for corns and blister, the post-service evidence of callusing, and the Veteran's competent history of recurrent calluses since service.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, relevant VA treatment records.  

2.  Return the claims file to the examiner who conducted the May 2009 VA joint examination (or, if unavailable, to another appropriate VA reviewer) in order to review the claims folder.  In an addendum, the reviewer should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's umbilical hernia onset in service or is causally related to service.  A rationale for any opinion expressed is requested, with discussion of the Veteran's history of symptoms of the umbilical hernia during service.  The Veteran may be re-examined if this is deemed necessary. 

3.  Return the claims file to the examiner who conducted the May 2009 VA examination (or, if unavailable, to another appropriate VA reviewer) in order to review the claims folder.  In an addendum, the reviewer should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension onset in service or is causally related to service.  A rationale for any opinion expressed is requested, with discussion of the elevated blood pressure readings during service.  The Veteran may be re-examined if this is deemed necessary.

4.  Return the claims file to the examiner who conducted the May 2009 VA ocular examination (or, if unavailable, to another appropriate VA reviewer) in order to review the claims folder.  In an addendum, the reviewer should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's reduced visual acuity onset in service or is causally related to service.  A rationale for any opinion expressed is requested, with discussion of the in-service corneal abrasion and head injury.  The Veteran may be re-examined if this is deemed necessary.

5.  Return the claims file to the examiner who conducted the August 2010 VA joint examination (or, if unavailable, to another appropriate VA reviewer) in order to review the claims folder.  In an addendum, the reviewer should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder disorder onset in service or is causally related to service.  A rationale for any opinion expressed is requested, with discussion of the absence of any in-service evidence of injury, the history of resolved shoulder pain in July 1997, and the current history of right shoulder problems since service.  The Veteran may be re-examined if this is deemed necessary.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the bilateral foot calluses.  For any diagnosed disorder, the examiner is requested to state whether it is at least as likely as not that the disorder onset during service, is causally related to service, or was caused or aggravated by a service-connected disability.  The examiner is requested to provide a rationale for any opinion expressed.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

7.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


